DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 92, 93-95, 107, 113-116 and 122 are pending. 
This office action is in response to an amendment filed 11/9/2022. 
This case is being examined under the Track One program as a prioritized application. 
This application is a continuation of International Application No.
PCT/US2021/045220, filed August 9, 2021, which claims the benefit of U.S. Provisional
Application No. 63/063,032, filed August 7, 2020. 

Response to Amendments
Applicants amendment is sufficient to overcome the rejection under 35 USC 112, 4th paragraph. 

Claim Objections
Claim 92 is objected to because of the following informalities: claim 92 abbreviates Plakophilin prior to establishing the full meaning of the term. In line 2, PKP2 is used but it is not abbreviated until line 8. This should be reversed. Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92-116 and 122 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of providing treatment for arrhythmogenic cardiomyopathy (ACM) in a subject have a mutation in the PKP2 gene, the method comprising  directly administering a rAAV9 vector comprising an expression cassette encoding a wild-type PKP2 gene under control of a promoter and operably linked to a polyA sequence into the heart of the subject to treat the ACM, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is maintained for reasons of record. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of gene therapy that uses rAAV for delivery to treat ACM. This is a heart disorder. 
2) Scope of the invention.  The scope of the invention is broad in terms of the mode of administration as well as the nature of the PKP2 encode by the virus. The protein is referred to simply as a PKP2.  
3) Number of working examples and guidance.  The specification teaches in vitro  analysis of the recited vectors as well as in vivo in mouse models. The in vitro data demonstrated that the AAV could be used to express wild type PKP2 in cardio relevant cell lines. The mouse model, PKP2-cKO mouse manifested with ACM. 
4) State of the Art. ACM is a fairly recently identified heart condition whose etiological and pathological parameters are under examination. The condition “embraces a confusing array of disease terms and quite different pathologies” (see Elliot, page 955, col 2). PKP2 is a desmosomal gene that is part of a larger group that accounts for 50% of the patients with ARVC (table 2 and page 956, last ¶). Modeling systems have not fully recapitulated the etiological and pathological condition of ACM (see Gerull et al). The disease phenotype does not mimic human disease pathology of mechanism fully  (see summary). Recently, isogenic cells were used to recapitulate reduced contractility and impaired desmosome assembly related to PKP2 deficiency (Inoue). 
5) Unpredictability of the art. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleotide is broadly stated as being administered.
In this case, the experimental models provide proof of principle that is supported by art reviewed models of PKP2. However, there are a number of obstacles that are highlighted in the art which demonstrates the unpredictable nature of gene therapy for cardiac disease. Amongst these is (Bass-Stringer, page 1288, col 1-2) 
A crucial factor for optimising the efficiency and specificity of cardiac gene therapy is the method used to deliver a transgene. The chosen vector delivery method may impact transduction efficiency; duration of transgene expression; the degree of systemic dispersion of vectors; as well as homogeneity of vectors within myocardial tissue. Moreover, minimising invasiveness and ensuring a high safety profile for the method is critical, particularly given the compromised health condition of individuals in the advanced stages of HF. Numerous methods of cardiac delivery have been trialled with varying levels of success. These include: intravenous delivery, retrograde delivery, antegrade intracoronary delivery, intramyocardial delivery, pericardial delivery and delivery via cardiac surgery. From a practical perspective, targeting the coronary system through methods such as antegrade intracoronary delivery and retrograde injection through the coronary sinus may both offer safe, efficient delivery methods in a clinical setting following further optimisation [50].
	
	Applicants’ establish the treatment method based upon animal studies but as noted on page 1288, col 2. 
Numerous studies have shown AAV gene therapy to be a feasible strategy for the treatment of HF in small animal models [58]. However, efficient cardiac transduction and
expression of gene products has proven more difficult in large animal models and in human trials.
The lack of correlative factors is noted in Figure 3 and little resides in common between the two. 
Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important. Therefore, animal models have allowed proof of principle issues to be established but does not provide the whole story as regards human therapy. 
It is further noted that claims 117-120 recite outcomes. The specification does not provide guidance to achieve these outcomes that are different than those in claim 92. 
6) Amount of Experimentation Required. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the method of administration is lacking and requires specificity. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).

Response to Arguments
Applicants argue that the amendments overcome the rejection. However, the underlined portions have not been overcome as intravenous administration is not the same as direct administration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92, 113-116 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Voit et al (WO 2021053222) in view of Carrier et al (US 20160108430). This is a new rejection necessitated by applicant amendment. 
Voit et al teach treatment of ACM by administration of AAV9 (¶0008) encoding PKP2 (see abstract) wherein PKP2 is under control of a cardiac specific promoter i.e. TnnT (see e.g. ¶0011) and polyA (see ¶0040). The doses and modes of administration are those recited (see e.g. ¶0064 and 0074) in claims 113-116. 
The isoform of Voit matches SEQ ID NO:1.
RESULT 10
BJD36632
ID   BJD36632 standard; protein; 837 AA.
XX
AC   BJD36632;
XX
DT   13-MAY-2021  (first entry)
XX
DE   Human PKP2 isoform 2a protein, SEQ ID 2.
XX
KW   PKP2 protein; Plakophilin 2; cardiant; gene therapy; myocardial disease;
KW   prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2021053222-A1.
XX
CC PD   25-MAR-2021.
XX
CC PF   21-SEP-2020; 2020WO-EP076290.
XX
PR   20-SEP-2019; 2019US-0903103P.
XX
CC PA   (UCLB-) UCL BUSINESS LTD.
XX
CC PI   Voit T,  Dumonceaux J,  Elliot P,  Mariot V;
XX
DR   WPI; 2021-29762X/030.
DR   N-PSDB; BJD36631.
XX
CC PT   Treating or preventing cardiomyopathy in human subject comprises 
CC PT   delivering therapeutic dose of gene therapy vector to cardiomyocytes of 
CC PT   human subject, where gene therapy vector comprises nucleic acid sequence 
CC PT   encoding for plakophilin-2.
XX
CC PS   Disclosure; SEQ ID NO 2; 34pp; English.
XX
CC   The present invention relates to a method for treating or preventing 
CC   cardiomyopathy in a human subject. The method involves delivering a 
CC   therapeutic dose of a gene therapy vector to cardiomyocytes of the human 
CC   subject, where the gene therapy vector comprises a nucleic acid sequence 
CC   encoding for plakophilin-2 (PKP2) or a functional variant. The invention 
CC   further relates to: (1) a gene therapy vector adapted for expressing a 
CC   nucleic acid sequence within cardiomyocytes of the human subject; (2) a 
CC   therapeutic formulation for treating or preventing cardiomyopathy in the 
CC   human subject; and (3) a method for genetically modifying a PKP2-mutated 
CC   cardiomyocyte to express non-mutated PKP2, which comprises transfecting 
CC   the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes 
CC   for the non-mutated PKP2.
XX
SQ   Sequence 837 AA;

  Query Match             100.0%;  Score 4291;  DB 33;  Length 837;
  Best Local Similarity   100.0%;  
  Matches  837;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60

Qy         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120

Qy        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180

Qy        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240

Qy        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300

Qy        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360

Qy        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420

Qy        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480

Qy        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540

Qy        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600

Qy        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660

Qy        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720

Qy        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780

Qy        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837

As well, use of exon 1 and hTNNT is a preferred embodiment for treatments of the art (see Carrier ¶0055). 
RESULT 1
US-14-785-188-5
; Sequence 5, Application US/14785188
; Publication No. US20160108430A1
; GENERAL INFORMATION
;  APPLICANT: Universitatsklinikum Hamburg-Eppendorf
;  APPLICANT:Ruprecht-Karls-Universitat Heidelberg
;  APPLICANT:Universite Pierre et Marie Curie
;  APPLICANT:Association Institut de Myologie
;  TITLE OF INVENTION: GENE-THERAPY VECTORS FOR TREATING CARDIOMYOPATHY
;  FILE REFERENCE: P 94450
;  CURRENT APPLICATION NUMBER: US/14/785,188
;  CURRENT FILING DATE: 2015-10-16
;  NUMBER OF SEQ ID NOS: 35
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 544
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-14-785-188-5

  Query Match             100.0%;  Score 544;  DB 61;  Length 544;
  Best Local Similarity   100.0%;  
  Matches  544;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT 60

Qy         61 GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG 120

Qy        121 TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG 180

Qy        181 GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC 240

Qy        241 TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT 300

Qy        301 GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA 360

Qy        361 GCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCCCTGTCGCACA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCCCTGTCGCACA 420

Qy        421 TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC 480

Qy        481 TCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCAGGATCTGTCG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCAGGATCTGTCG 540

Qy        541 GCAG 544
              ||||
Db        541 GCAG 544
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use known sequences in methods calling for those sequences. Such an incorporation would have resulted in the method of claims 91 and 122. As noted above: 1) Voit et al teach use of PKP2 with AAV9 to treat ACM with an hTNNT promoter wherein 2) Carrier provides the sequence of the promoter/exon claimed but not disclosed in Voit. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the insertion of known sequences in known and related methods would have resulted in the methods of claims 91 and 122. 
These vectors both use WPRE and bGh which are common inserts in vectors for gene therapy. See ¶ 0046 of Carrier). 
The doses claimed in the instant claims are explicitly retied on page 13 of Voit.
Carrier et al teach use of infusion to deliver gene therapy vectors to the heart. 

Claims 93-95 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Voit et al (WO 2021053222) in view of Carrier et al (US 20160108430) as applied to claims 92, 113-116 and 122 above, and further in view of Prosser et al (US 20180326022).
Voit do not teach the capsid sequence of AAV9. However, the sequence of AAV9 capsid is known in the art and shown to be used for heart therapy (see SEQ ID NO:6 of Prosser et al which is 100% identical to SEQ ID NO:77).
unnamed protein product
Sequence ID: Query_50979Length: 736Number of Matches: 1
Range 1: 1 to 736GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
1526 bits(3952)
0.0
Compositional matrix adjust.
736/736(100%)
736/736(100%)
0/736(0%)

Query  1    MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD  60
            MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD
Sbjct  1    MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD  60

Query  61   KGEPVNAADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ  120
            KGEPVNAADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ
Sbjct  61   KGEPVNAADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ  120

Query  121  AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE  180
            AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE
Sbjct  121  AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE  180

Query  181  SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI  240
            SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI
Sbjct  181  SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI  240

Query  241  TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR  300
            TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR
Sbjct  241  TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR  300

Query  301  LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH  360
            LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH
Sbjct  301  LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH  360

Query  361  EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV  420
            EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV
Sbjct  361  EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV  420

Query  421  PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP  480
            PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP
Sbjct  421  PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP  480

Query  481  GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS  540
            GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS
Sbjct  481  GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS  540

Query  541  LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG  600
            LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG
Sbjct  541  LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG  600

Query  601  ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT  660
            ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT
Sbjct  601  ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT  660

Query  661  AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV  720
            AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV
Sbjct  661  AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV  720

Query  721  YSEPRPIGTRYLTRNL  736
            YSEPRPIGTRYLTRNL
Sbjct  721  YSEPRPIGTRYLTRNL  736
     

1) Voit et al teach use of PKP2 with AAV9 to treat ACM with an hTNNT promoter wherein 2) Carrier provides the sequence of the promoter/exon claimed but not disclosed in Voit 3) Prosser teach the sequence of the AAV9 vector Voit professes to use. In essence, the secondary references simply provide the sequences of AAV9 and hTNNT promoter/exon used in the art thereby using known sequences in locations wherein the molecules comprising are used.  Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the insertion of known sequences in known and related methods would have resulted in the methods of claims 93-95 and 107. 

Response to arguments
Applicants argue that the prior art does not render obvious the instant claims. However, it is unclear what limitations are missing. The claims correlate in the following manner.  
A method of treating arrhythmogenic cardiomyopathy in a subject having a mutation in a PKP2 gene. Voit teaches treatment of ARVC 
[0079] The AAV6-TNNT2-PKP2 is used to transfect iPSC-CMs in 2D cell cultures including: normal cardiomyocytes; cardiomyocytes carrying I heterozygous PKP2 mutation (from ARVC patients); and cardiomyocytes carrying two PKP2 mutations in trans.

Administering to the heart of the subject by intravenous administration, intracoronary administration, intracardiac administration, or cardiac catheterization, 
(0083)The gene therapy vector may be administered directly to heart tissue, for example, by intracoronary administration. The gene therapy vector may also be delivered via catheter-mediated intramyocardial delivery.


a rAAV9 vector comprising a vector genome, wherein the vector genome comprises an expression cassette and flanking AAV inverted terminal repeats (ITRs), the expression cassette comprising a polynucleotide comprising: a polynucleotide sequence encoding PKP2a, a promoter sequence, wherein the promoter sequence is operatively linked to the polynucleotide sequence encoding the PKP2a; and a polyA sequence, wherein the rAAV vector is an AAV9 vector wherein the promoter sequence comprises a cardiac troponin T (hTNNT2) promoter 
[0070] The cardiac-specific promoter may be a selected human promoter, or a promoter
comprising a functionally equivalent sequence having at least about 80%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, or at least about 99% sequence identity to the selected human promoter. An exemplary non-limiting promoter that may be used is a cardiac troponin T promoter (TNNT2).

[0078] In an illustrative example of an in vitro system, a PKP2 isoform 2a cDNA sequence
(2764bp cDNA, GenBank: BC126199.l; SEQ ID NO:l) is cloned under the cardiac-specific
TNNT2 promoter (SEQ ID N0:5) and using AAV2 internal terminal repeats (ITRs): ITR-TNNT2-PKP2cDNA-ITR. As another illustrative example, the nucleic acid sequence encoding PKP2 may be a codon-optimized version of the PKP2 gene (SEQ ID N0:3) encoding for PKP2 isoform 2b (SEQ ID NO: 4). The construct may be vectorized into AAV, such as AAV6 and AAV9.

[0040] The therapeutic polynucleotide sequence encoding the target protein may be
administered to the subject to be treated in the form of a gene therapy vector, i.e., a nucleic acid construct which comprises the coding sequence, including the translation and termination codons, next to other sequences required for providing expression of the exogenous nucleic acid such as promoters, kozak sequences, poly A signals, and the like.

wherein the PKP2 is PKP2 isoform A and shares at least 90% polypeptide sequence identity with SEQ ID NO: 1. Voit teaches a sequence with 100% identity to SEQ ID NO:1 as shown above. 

and exon of the hTNNT2 gene, wherein the promoter sequence shares at least 98% polynucleotide sequence identity with SEQ ID NO: 32.
	The only thing missing from Voit is the nature of the promoter. The claims are directed to use of the hTNNT2 with an exon of the gene. However, this is known in the art for use in directing expression. This vector is preferred with AAV9 vectors. 
[0043] Preferably, the cardiac-specific or cardiomyocyte-specific promoter is a human promoter. As can be seen from the enclosed examples, one promoter that has been proven useful for the vectors of the invention is a cardiac troponin T promoter (TNNT2), such as the human TNNT2 promoter set forth in SEQ ID NO:5. Accordingly, the cardiomyocyte-specific promoter  of the invention preferably comprises the sequence of SEQ ID NO:5 or a functional equivalent sequence having at least 80%, more preferably 90%, 95%, 96%, 97%, 98%, 99%, sequence identity thereto.

[0055] Thus, in a preferred embodiment, the gene therapy vector is an AAV serotype 9 vector that comprises the human TNNT2 promoter of SEQ ID NO:5 or a functionally equivalent sequence having at least 80%, more preferably 90%, 95%, 96%, 97%, 98%, 99%, sequence identity thereto

	Secondly, applicants argue that there is no motivation for arriving at the claimed invention. However, Voit teaches all of the limitations of the claims except missing is the explicit disclosure of SEQ ID NO:32 (hTNNT promoter and part of the exon). While Voit uses this promoter, it does not disclose the sequence of SEQ ID NO:32. The sequence of SEQ ID NO:32 is ultimately a disclosure of a property of the Voit reference. Carrier teaches that SEQ ID NO:32 is used in AAV9 as a cardiomyocyte specific promoter. This is simple substitution of a known promoter sequence into a known method using that promoter. 
	Applicants argue that the specification shows improved properties and the unexpected properties are shown between MHCK7 vs. hTNNT. 
Similar significant results are also shown in FIGs 6C, 8C, 9C, 10A and 10B, where the expression cassette in amended claim 92 reduces a decrease in left ventricle ejection fraction percentage (LVEF %), reduces an increase in right ventricle area in millimeters square, reduces a decrease in right ventricle velocity time integral in millimeters per second, and decreases the percentage of collagen compared to controls, respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633